Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/540,883 filed on 12/02/2021.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/04/2022 and 12/02/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation of U.S. application No. 16/183,190, filed on November 7th, 2018 (Now U.S. patent No. 11, 196, 714). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
“The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. “
Claims 1, 4, 7- 8, 11, 14-15, 18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 11 and 18 of U.S. Patent Application No. 16/183,190 (Now U.S. patent No. 11, 196, 714). Although the claims at issue are not identical, they are not patentably distinct from each other because pending application has all the limitations of U.S. patent No. (11, 196, 714).The examiner underlined the difference in claim language.
Current Application No. 17/540,883
Application No. 16/183,190 (Now U.S. patent No. 11, 196, 714)
Claims 1, 8 and 15. A method/system/ non-transitory computer readable medium comprising: encrypting, by a client device, data received from a session of a user with an application hosted on a remote computing device, the data being stored encrypted in a cache; 
        detecting, by the client device, an event on the client device that is to cause the application to use the encrypted data in another session in which to execute the application; and  
          using, by the client device responsive to detecting the event, in the another session a copy of the encrypted data.
Claims 1 and 11. A method/system of an encrypted cache, the method comprising:       
             providing, by an embedded browser of a client application executing on a client device of a user, the client device with access to a network application hosted on a server, the client application including the embedded browser and resources to access the network application hosted on the server, the network application from a plurality of network applications accessible via the client application; receiving, by the embedded browser, application data from the network application during a first session with the network application; 
          encrypting, by the embedded browser, the application data for storage in an encrypted cache of the embedded browser according to a policy for the network application or for the user; 
               detecting, by the embedded browser, an event at the client device that is to cause the network application to send or request application data via the client application during a second session with the network application; 
              accessing, by the client application from the encrypted cache responsive to detecting the event, a copy of the application data stored in the encrypted cache from the first session with the network application hosted on the server, the encrypted cache maintained by the embedded browser for the user and the plurality of network applications and storing application data for the plurality of network applications accessed by the user via the client application; and 
          using, by the embedded browser, the copy of the application data accessed from the encrypted cache from the previous session with the network application hosted on the server to establish or update a user interface of the network application for display at the client device.
Claims 4, 11and 18
Claims 8 and 18. 

Claims 7, 14 and 20.
Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (US 2014/0298348) and in view of Eber (US 2017/0099149).
Regarding claim 1, Qureshi discloses a method comprising: 
encrypting, by a client device, data received from a session of a user with an application hosted on a remote computing device, the data being stored encrypted in a cache (Qureshi par. 0078 and  0098. Qureshi teaches that another security feature of this solution is the encryption of the data vaults 416 (containers) on the mobile device 402. The vaults 416 may be encrypted so that all on-device data including files, databases, and configurations are protected. When data is stored locally on the device 402 in the secure container 416, it is preferred that a minimum of AES 256 encryption algorithm be utilized the managed browser may additionally or alternatively be configured to provide secure browsing and caching of data obtained from at least one enterprise resource. A computing device (e.g., a mobile computing device, such as a laptop computer, tablet computer, smart phone, or other type of mobile device) may load a managed browser (e.g., by opening and/or otherwise initiating execution of a managed browser). See also claim 9 and par. 0078, 0146); 
detecting, by the client device, an event on the client device that is to cause the application to use the encrypted data in another session in which to execute the application (Qureshi abstract, par. 0005, 0053, 0079 and 0202. Qureshi teaches that based on device state information and/or one or more policies, the managed browser may switch between the managed mode and the unmanaged mode, and the managed browser may provide various functionalities, which may include selectively providing access to enterprise resources, based on such state information and/or the one or more policies and a computing device load a managed browser. Subsequently, the computing device receive a request to access one or more enterprise resources via the managed browser. Wherein all security events happening inside an application 410 are logged and reported to the backend. Qureshi further teaches that a first server 206a that receives requests from a client machine 240, forwards the request to a second server 206b, and responds to the request generated by the client machine 240 with a response from the second server 206b. Additionally or alternatively, in step 1425, the application store may provide the managed browser with access to a second portion of the application store different from the first portion of the application store. See also par. 0064).
Qureshi discloses the encrypted cache (par. 0146) and a computing device with embedded browser (par. 0098). However, Qureshi does not explicitly discloses using, by the client device responsive to detecting the event, in the another session a copy of the encrypted data.
However, in an analogous art, Eber discloses using, by the client device responsive to detecting the event, in the another session a copy of the encrypted data (Eber Par.0022, 0032-0033, 0036 and Figs. 3, 4A and 4B. Eber teaches that web front end comprises an application with an encrypted local cache that is able to access, store and play music files. Web front end 102 could be a local application or could be run via a browser and displays file editing interfaces according to the present disclosure. The uploaded file is received 510. A sonic fingerprint is created and stored 520. An encrypted copy of the uploaded file is stored on cloud storage 530. Another copy of the uploaded file is watermarked 540 (with the first and second hashes), transcoded 550, and encrypted 560 and then sent to the uploading user. See also par. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Eber with the method and system of Qureshi, wherein using, by the client device responsive to detecting the event, in the another session a copy of the encrypted data. The motivation is to provide users with a means for securing, tracking, and distributing digital files/data (Eber par. 0001).
Regarding claim 2, Qureshi and Eber disclose the method of claim 1, 
Qureshi further discloses further comprising establishing, by the client device, one of the session and the another session using a browser embedded in a client application of the client device (Qureshi par. 0005. Qureshi teaches that the computing device receive a request to access one or more enterprise resources via the managed browser. See also par. 0012 and 0064).
Regarding claim 3, Qureshi and Eber disclose the method of claim 1, 
Qureshi further discloses further comprising encrypting the data for storage in the cache based at least on the application or a user associated with one of the client device or the application (Qureshi Par. 0060 and 0146. Qureshi teaches that the secure applications may access data stored in a secure data container 328 in the managed partition 310 of the mobile device. The data secured in the secure data container may be accessed by the secure wrapped applications 314, applications executed by a secure application launcher 318, virtualization applications 326 executed by a secure application launcher 318, and the like. The secure applications may have a dual-mode option 340. The dual mode option 340 may present the user with an option to operate the secured application in an unsecured mode).
Regarding claim 4, Qureshi and Eber disclose the method of claim 1, 
Qureshi further discloses further comprising accessing, by the client device responsive to detecting the event, the copy of the data from the cache (Qureshi abstract, par. 0078. Qureshi teaches that another security feature of this solution is the encryption of the data vaults 416 (containers) on the mobile device 402. The vaults 416 may be encrypted so that all on-device data including files, databases, and configurations are protected. When data is stored locally on the device 402 in the secure container 416, it is preferred that a minimum of AES 256 encryption algorithm be utilized).
Regarding claim 5, Qureshi and Eber disclose the method of claim 1, 
Eber further discloses wherein the copy of the data is decrypted from the encrypted data (Eber Par. 0037. Eber teaches that a command can then be received from the recipient at the request server to download the shared song 625. The request will carry the recipient device's identification. The pristine version of the song is then copied and decrypted from cloud storage 630. The copy is then used for the watermarking and coding process. The first hash is derived that is unique to the recipient's device 635).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Eber with the method and system of Qureshi, wherein using, by the client device responsive to detecting the event, in the another session a copy of the encrypted data. The motivation is to provide users with a means for securing, tracking, and distributing digital files/data (Eber par. 0001).
Regarding claim 6, Qureshi and Eber disclose the method of claim 1, 
Qureshi further discloses wherein the event is to cause the client device to request or send the data during the another session with the application (Qureshi par. 0005. Qureshi teaches that the computing device receive a request to access one or more enterprise resources via the managed browser. See also par. 0012 and 0064).
Regarding claim 7, Qureshi and Eber disclose the method of claim 1, 
Eber further discloses further comprising using, by the client device, the copy of the data to provide or update a user interface of the application for display at the client device (Eber par.0022, 0027, 0032-0033 and Figs. 3, 4A and 4B. Eber teaches that web front end comprises an application with an encrypted local cache that is able to access, store and play music files. Web front end 102 could be a local application or could be run via a browser. The file can be placed on the public and private cloud storage 130 and the user can access it and displays file editing interfaces 300 according to the present disclosure. These user interfaces 300 can be used to edit metadata, permissions, and other song/file information. See also par.  0035, 0037).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Eber with the method and system of Qureshi, wherein using, by the client device responsive to detecting the event, in the another session a copy of the encrypted data. The motivation is to provide users with a means for securing, tracking, and distributing digital files/data (Eber par. 0001).
 Regarding claims 8-14; claims 8-14 are directed to a system associated with the method claimed in claims 1-7 respectively.  Claims 8-14 are similar in scope to claims 1-7 respectively, and are therefore rejected under similar rationale respectively.
Regarding claims 15-20; claims 15-20 are directed to a non-transitory computer readable medium associated with the method claimed in claims 1-3 and 5-7 respectively.  Claims 15-20 are similar in scope to claims 1-3, and 5-7 respectively, and are therefore rejected under similar rationale respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495